office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 posts-133386-15 uilc date may third party communication none date of communication not applicable to associate area counsel-los angeles group cc lbi ctm la ----------------------------- from branch chief branch income_tax accounting cc ita b07 subject request for advice with regard to calculation of depreciation this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 how is depreciation calculated under sec_167 or sec_168 or amortization calculated under sec_167 for an asset under either the foreign_sales_corporation fsc regime or the extraterritorial income eti exclusion provisions is a change in when the depreciation or amortization of such an asset that is allocated to the exempt_foreign_trade_income under the fsc regime or is subject_to the eti exclusion provisions is recovered a change in method_of_accounting under sec_446 of the internal_revenue_code if it is is such a change covered by the list of automatic changes in revproc_2015_14 2015_5_irb_450 for which the automatic change procedures in revproc_2015_13 2015_5_irb_419 apply conclusion sec_1 the determination of how depreciation is calculated under sec_167 or sec_168 or amortization is calculated under sec_167 for an asset subject_to either the fsc regime or eti exclusion provisions hinges on a the type of asset b whether the annual depreciation or amortization deductions are determined by using the adjusted_basis or unadjusted_basis of the asset and c whether the asset’s posts-133386-15 recovery_period or useful_life ended before or after the end of the transaction s that qualified for fsc or eti exclusion treatment as applicable scenarios examine specifically how depreciation is calculated based upon how these three factors change a change in when the depreciation or amortization of such an asset that is allocated to the exempt_foreign_trade_income under the fsc regime or subject_to the eti exclusion provisions is recovered is a change in method_of_accounting this change in method_of_accounting is not covered by the list of automatic changes in revproc_2015_14 for which the automatic change procedures in revproc_2015_13 apply facts scenario a taxpayer had a wholly-owned subsidiary that qualified as a fsc under former the fsc owned tangible_property asset a that it leased to an unrelated non-u s entity pursuant to a 4-year lease that was entered into on date and ended on date the contract that gave rise to the lease did not include a purchase option renewal option or replacement option under sec_1 923-1t b ii and former sec_923 and sec_291 the fsc treated percent of its foreign_trade_income as exempt_foreign_trade_income not subject_to taxation pursuant to former sec_921 and to sec_265 the fsc did not reduce its taxable_income by deducting expenses allocable to the exempt_foreign_trade_income the taxpayer’s subsidiary placed_in_service asset a a depreciable tangible asset that has a class_life of years on date the subsidiary depreciated this asset pursuant to sec_167 and sec_168 the subsidiary did not use the optional depreciation tables pursuant to of revproc_87_57 1987_2_cb_687 and thus depreciated the adjusted_basis of asset a in accordance with sec_4 and of revproc_87_57 the recovery_period of asset a ended after date which is the lease expiration date for purposes of calculating taxable_income the subsidiary only deducted percent of asset a’s total depreciation consistent with former sec_921 and with sec_265 the for purposes of all four scenarios assume that all requirements of the fsc regime or the eti exclusion provisions as applicable have been met including that the transaction was properly characterized as a lease rather than as a financing or a service that would not qualify for either fsc or eti treatment see eg sec_924 limiting fsc treatment to certain_sales leases and services see also tidewater inc and subsidiaries and 565_f3d_299 5th cir aff'g no u s dist lexis e d la date action on dec date irs agreeing with the fifth circuit that sec_7701 applies to determine a single character for a transaction subject_to the fsc regime but nonacquiescing in the court’s determination under the sec_7701 factors that the transaction at issue a time charter of an ocean-going vessel was a sublease rather than a service posts-133386-15 subsidiary did not deduct asset a’s depreciation allocated to exempt_foreign_trade_income ie the other percent of the asset’s total depreciation the taxpayer timely filed a form_3115 application_for change in method_of_accounting requesting permission to change the subsidiary’s method_of_accounting for asset a’s depreciation allocated to exempt_foreign_trade_income beginning with the taxable_year beginning date year_of_change the subsidiary owns asset a as of date the first day of the year_of_change under the subsidiary’s present method_of_accounting the subsidiary determines the annual depreciation_deductions of asset a under sec_168 by reducing its unadjusted_basis for both the depreciation allocated to the non-exempt foreign_trade_income and the depreciation allocated to the exempt_foreign_trade_income as a result the depreciation of asset a that is allocated to the exempt_foreign_trade_income ie percent of total depreciation is not recovered by the subsidiary until it disposes of asset a under the subsidiary’s proposed method_of_accounting the subsidiary will determine the annual depreciation_deductions of asset a under sec_168 by reducing its unadjusted_basis for only the depreciation allocated to the non-exempt foreign_trade_income ie percent of the total depreciation as a result the unadjusted_basis of asset a is fully recovered by the subsidiary through depreciation_deductions scenario the facts are the same as scenario except that the subsidiary used the applicable optional depreciation table to determine the annual depreciation_deductions for asset a pursuant to of revproc_87_57 scenario the facts are the same as scenario except that the lease was for years and ended on date thus asset a’s recovery_period ended prior to date which is the lease expiration date scenario a taxpayer owns a motion picture film that qualified for benefits under the eti exclusion provisions of former sec_114 under former sec_114 and b and a a the taxpayer calculated eti exclusions based on qualified foreign_trade_income equal to percent of its foreign sale and leasing income from the motion picture film pursuant to former sec_114 the taxpayer did not reduce its taxable_income by deducting expenses allocable to the extraterritorial income the taxpayer placed the film in service in and depreciated the film pursuant to the income forecast method under sec_167 the taxpayer licensed its motion picture film to an unrelated non-u s entity pursuant to a 15-year license that was entered into on the film’s placed-in-service date in the contract that gave rise to the license did not include a purchase option renewal option or replacement option the taxable_year provided in sec_167 ended prior to the expiration of the license posts-133386-15 for purposes of calculating taxable_income the taxpayer only deducted percent of the film’s total depreciation consistent with former sec_114 the taxpayer did not deduct the film’s depreciation subject_to the eti exclusion provisions ie the other percent of the film’s total depreciation the taxpayer timely filed a form_3115 requesting permission to change its method_of_accounting for the film’s depreciation disallowed under former sec_114 beginning with the taxable_year beginning date year_of_change the taxpayer owns this film as of date the first day of the year_of_change under the taxpayer's present method_of_accounting the adjusted_basis of the film that is allocable to its depreciation disallowed under former sec_114 ie the other percent of the film’s total depreciation is not deducted until the taxpayer disposes of the film under the taxpayer’s proposed method_of_accounting the adjusted_basis of the film that is allocable to its depreciation disallowed under former sec_114 will be recovered in accordance with sec_167 law and analysis issue sec_167 provides that there is allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income sec_167 provides in general that the basis on which exhaustion wear_and_tear and obsolescence are to be allowed in respect of any property is the adjusted_basis provided in sec_1011 for the purposes of determining the gain on the sale_or_other_disposition of such property see also sec_1_167_g_-1 of the income_tax regulations sec_1011 provides in general that the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property whenever acquired shall be the basis determined under sec_1012 or other applicable sections of subchapters o c k and p adjusted as provided in sec_1016 sec_1012 provides in general that the basis_of_property shall be the cost of such property sec_1016 provides in part that proper adjustment in respect of the property shall be made for the exhaustion wear_and_tear obsolescence amortization and depletion to the extent of the amount a allowed as deductions in computing taxable_income and b resulting by reason of the deductions so allowed in a reduction for any the legislative_history explained because u s income_tax principles generally deny deductions for expenses related to exempt_income otherwise deductible expenses that are allocated to qualifying foreign_trade_income generally are disallowed s rep no p posts-133386-15 taxable_year of the taxpayer's taxes under subtitle a of the code but not less than the amount allowable under subtitle a of the code or prior income_tax laws in 105_fedclaims_74 the petitioner had two wholly- owned fscs each of which purchased an airplane and leased such airplane to an unrelated third party as such percent of the depreciation_deductions taken by the fscs were allocable to exempt_foreign_trade_income and were disallowed for purposes of calculating taxable_income later each fsc sold its airplane to an unrelated third party and calculated its gain by subtracting from the airplane’s basis both the depreciation allocated to non-exempt foreign_trade_income and the depreciation allocated to exempt_foreign_trade_income the petitioner then sought a refund claiming that it had incorrectly reduced the adjusted_basis in the airplane by the depreciation amounts allocated to exempt_foreign_trade_income but correctly reduced the adjusted_basis in the airplane by the depreciation amounts allocated to the non-exempt foreign_trade_income because the fsc regime allocated deductions to exempt_foreign_trade_income and because deductions allocable to tax-exempt_income are disallowed under sec_265 the court held that percent of the aircraft’s depreciation_deductions were not allowable deductions under sec_1016 thus each airplane’s adjusted_basis is not reduced by the percent of the airplane’s depreciation_deductions allocated to exempt_foreign_trade_income under the fsc regime rather the adjusted_basis of each airplane should be reduced under sec_1016 by only the percent of the airplane’s depreciation_deductions allocated to non-exempt foreign_trade_income under the fsc regime both the fsc and eti exclusion provisions provide tax benefits with respect to foreign_trading_gross_receipts see generally former sec_114 and the fsc repeal and extraterritorial_income_exclusion act of eti act repealed the fsc provisions and enacted the eti exclusion provisions pub_l_no 114_stat_2423 sec_2 and sec_5 of the eti act provides that the eti exclusion provisions generally apply to transactions after date eti effective date the legislative_history further clarifies that the eti exclusion provisions are effective for transactions entered into after date emphasis added s rep no pdollar_figure see also dollar_figure and dollar_figure of revproc_2001_37 2001_1_cb_1327 for purposes of the fsc and eti exclusion provisions transaction means any sale exchange or other_disposition lease3 or rental and furnishing of services former sec_927 and sec_943 sec_5 of the eti act contains transition_rules that delay the application as used in this memorandum the term lease includes rentals subleases licenses and sublicenses see sec_1 a -1t a of the temporary income_tax regulations see also s rep no p gross_receipts from the lease or rental of qualifying foreign trade property include gross_receipts from the license of qualifying foreign trade property posts-133386-15 of the eti exclusion provisions to certain transactions notwithstanding the eti effective date sec_5 of the eti act provides in relevant part in the case of a fsc as so defined in existence on date and at all times thereafter the amendments made by this act shall not apply to any transaction in the ordinary course of trade_or_business involving a fsc which occurs- a before date sec_5 of the eti act allows a taxpayer to elect to apply the eti exclusion provisions to any transaction that would have been subject_to the fsc provisions by reason of sec_5 of the eti act the sec_5 election applies on a transaction-by- transaction basis and is effective for the taxable_year for which made and all subsequent taxable years see also dollar_figure of revproc_2001_37 the american_jobs_creation_act_of_2004 ajca generally repealed the eti exclusion provisions pub_l_no 118_stat_1418 sec_101 and b sec_101 of the ajca provides that the general repeal of the eti exclusion provisions shall apply to transactions after date eti repeal date the service interprets the eti effective date such that the fsc provisions generally apply to transactions entered into before date and the eti exclusion provisions generally apply to transactions entered into after date subject_to various other rules accordingly in the case of a lease entered into before date that met all the requirements under the fsc regime all of the income received from that lease qualifies for fsc treatment regardless of when it is received similarly in the case of a lease entered into after date but before date that met all the requirements under the eti exclusion provisions all of the income received from that lease qualifies for eti exclusions regardless of when it is received except in the case of a lease entered into before date which would not qualify for eti exclusions unless an election is made pursuant to sec_5 of the eti act and which in the absence of such election would qualify for fsc treatment provided that all the requirements of the fsc regime are met the determination of when a sale or lease is entered into within the meaning of sec_5 of the eti act requires an analysis of the surrounding facts and circumstances on a case- by-case basis notably in the case of transactions entered into during or and not pursuant to a binding contract meeting certain requirements income from such transactions qualifies for only a reduced exclusion and only to the extent that the income is recognized during those years see pub_l_no 118_stat_1418 sec_101 posts-133386-15 scenario sec_1 and the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods of determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using an applicable_depreciation_method recovery_period and convention revproc_87_57 provides guidance in computing depreciation allowances for tangible_property under sec_168 this revenue_procedure describes the applicable depreciation methods applicable recovery periods and applicable conventions that must be used in computing depreciation allowances under sec_168 sections of this revenue_procedure prescribe the manner of computing depreciation allowances section of the revenue_procedure contains various tables that may be used by certain taxpayers in lieu of computing allowances in the manner described in section dollar_figure of revproc_87_57 provides that the depreciation allowance for a full taxable_year that is a taxable_year of full months is computed by applying the applicable depreciation_rate to the unrecovered_basis of the property for each taxable_year for this purpose the unrecovered_basis of the property is the cost or other basis of the property adjusted for depreciation previously allowed_or_allowable and for all other applicable adjustments under sec_1016 or any other provision of law the determination of the applicable depreciation_rate under each applicable_depreciation_method is described in dollar_figure declining balance method dollar_figure straight_line method and dollar_figure declining balance method switching to straight_line method of revproc_87_57 section of revproc_87_57 allows taxpayers to use optional depreciation tables in computing annual depreciation allowances under sec_168 pursuant to dollar_figure of revproc_87_57 the optional depreciation tables may be used for any item of property placed_in_service in a taxable_year section dollar_figure of revproc_87_57 also provides that for all items of property placed_in_service in a taxable_year for which the optional depreciation tables are not used depreciation allowances must be computed in the manner prescribed in of revproc_87_57 section dollar_figure of revproc_87_57 provides that the optional depreciation tables specify schedules of annual depreciation rates to be applied to the unadjusted_basis of property in each taxable_year if a taxpayer uses a table to compute the annual depreciation allowance for any item of property the taxpayer must use the table to compute the annual depreciation allowances for the entire recovery_period of such property however a taxpayer may not continue to use the table if there are any adjustments to the basis of the property for reasons other than depreciation allowed_or_allowable or an addition or an improvement to such property that is subject_to depreciation as a separate item of property taxpayers use the appropriate table for any property based posts-133386-15 on the depreciation system the applicable_depreciation_method the applicable_recovery_period and the applicable convention under scenario sec_1 and the taxpayer had a wholly-owned subsidiary that was a fsc this subsidiary placed_in_service asset a a depreciable tangible asset on date and leased asset a to an unrelated non-u s entity pursuant to a lease that was entered into on date this subsidiary depreciated asset a pursuant to sec_167 and sec_168 using a recovery_period of years which is asset a’s class_life for purposes of calculating taxable_income the subsidiary only deducted percent of asset a’s total depreciation the subsidiary did not deduct asset a’s annual depreciation_deductions allocable to exempt_foreign_trade_income ie the other percent of the asset’s total depreciation pursuant to cbs corp asset a’s depreciation_deductions allocable to exempt_foreign_trade_income are not allowable for purposes of sec_1016 and therefore do not reduce asset a’s unadjusted_basis rather the unadjusted_basis of asset a is reduced only by the depreciation_deductions allocable to the asset’s non-exempt foreign_trade_income ie percent of the asset’s total depreciation pursuant to revproc_87_57 the annual depreciation_deductions for tangible_property under sec_168 are determined by using the property’s unrecovered_basis or its unadjusted_basis depending on whether the taxpayer is using an optional depreciation table to determine the depreciation for that property for this purpose dollar_figure of revproc_87_57 provides that the unrecovered_basis of the property is the cost or other basis of the property adjusted for depreciation previously allowed_or_allowable and for all other applicable adjustments under sec_1016 or any other provision of law in other words unrecovered_basis is the same as adjusted_basis scenario depreciation calculation under scenario the fsc determined the annual depreciation_deductions for asset a under sec_168 in accordance with sec_4 and of revproc_87_57 and thus did not use the optional depreciation tables pursuant to of revproc_87_57 as a result the annual depreciation_deductions of asset a are determined by using asset a’s unrecovered adjusted_basis because the unrecovered_basis of asset a for each taxable_year takes into account only those depreciation_deductions that are allowed_or_allowable under sec_1016 the unrecovered_basis of asset a is not reduced by the percent of its annual depreciation_deductions allocable to exempt_foreign_trade_income further because the recovery_period of asset a ended after the expiration of the lease ie after date the fsc is able to fully recover the unadjusted_basis of asset a through depreciation_deductions example in the attachment illustrates the calculation of these annual depreciation_deductions for purposes of scenario sec_1 through assume sec_168 does not apply posts-133386-15 scenario depreciation calculation under scenario the fsc determined the annual depreciation_deductions for asset a under sec_168 by using the applicable optional depreciation table pursuant to of revproc_87_57 section dollar_figure of revproc_87_57 provides that the optional depreciation tables specify schedules of annual depreciation rates to be applied to the unadjusted_basis of the property because the unadjusted_basis of the property does not take into account depreciation_deductions regardless of whether they are allowed_or_allowable under sec_1016 the depreciation amounts allocable to exempt_foreign_trade_income are not recovered under the optional depreciation tables section dollar_figure of revproc_87_57 provides that if a taxpayer uses an optional depreciation table to compute the annual depreciation allowance for any item of property the taxpayer must use the table to compute the annual depreciation allowances for the entire recovery_period of such property unless there are any adjustments to the basis of the property for reasons other than among other things depreciation allowed_or_allowable in this case the subsidiary reduces the unadjusted_basis of asset a for both the depreciation allocable to the non-exempt foreign_trade_income and the depreciation allocable to the exempt_foreign_trade_income in effect the subsidiary treats both the depreciation allocable to the non-exempt foreign_trade_income and the depreciation allocable to the exempt_foreign_trade_income as the depreciation allowable under sec_1016 now the subsidiary wants to treat only the depreciation allocable to the non-exempt foreign_trade_income as the depreciation allowable under sec_1016 in accordance with cbs corp as a result the subsidiary is changing the amount of depreciation allowable for asset a accordingly the subsidiary must continue to use the optional depreciation table to compute the annual depreciation_deductions for asset a thus even though the subsidiary only deducted percent of the asset’s total depreciation pursuant to former sec_921 and to sec_265 the adjusted_basis allocable to depreciation disallowed under former sec_921 and under sec_265 may not be recovered until the subsidiary disposes of asset a example in the attachment illustrates the calculation of these annual depreciation_deductions scenario depreciation calculation just as in scenario any depreciation_deductions excluded under former sec_921 and under sec_265 do not constitute allowable_depreciation deductions for purposes of sec_1016 so that an asset's basis under sec_1011 is not reduced by the depreciation_deductions allocable to exempt_foreign_trade_income in scenario however asset a’s recovery_period ended prior to the expiration of the lease ie before date accordingly there is no opportunity to recover the depreciation_deductions allocable to exempt_foreign_trade_income for the final year of the recovery_period through a depreciation deduction as a result the depreciation deduction for the final year of asset a’s recovery_period that is allocable to exempt_foreign_trade_income is not posts-133386-15 recovered until the subsidiary disposes of asset a example in the attachment illustrates the calculation of these annual depreciation_deductions scenario sec_167 allows a taxpayer to determine the depreciation deduction allowable under sec_167 for the property listed in sec_167 by using the income forecast method a taxpayer using the income forecast method under sec_167 generally computes the depreciation allowances each year based upon the ratio of current_year income to forecasted total income from the property sec_167 provides that the depreciation deduction under the income forecast method for the 10th taxable_year beginning after the taxable_year in which the property was placed_in_service shall be equal to the adjusted_basis of such property as of the beginning of such 10th taxable_year sec_167 generally applies to property placed_in_service after date the treatment of depreciation_deductions under the eti exclusion provisions is materially similar to the treatment of depreciation_deductions under the fsc regime whereas under the fsc regime former sec_921 required allocation of a portion of depreciation_deductions to exempt_foreign_trade_income and those deductions were then disallowed pursuant to sec_265 under the eti exclusion provisions former sec_114 both allocated a portion of depreciation_deductions to extraterritorial income that is excluded from gross_income and disallowed those deductions thus the court's analysis in cbs corp similarly applies to depreciation_deductions allocable to excluded eti accordingly any depreciation_deductions excluded under former sec_114 do not constitute allowable_depreciation deductions for purposes of sec_1016 as a result an asset's basis under sec_1011 is not reduced by the depreciation_deductions allocated to excluded eti under former sec_114 under scenario the taxpayer owns a motion picture film that qualified for benefits under the eti exclusion provisions the taxpayer placed the film in service in and licensed it to an unrelated non-u s entity pursuant to a 15-year license entered into on the film’s placed-in-service date the taxpayer depreciated the film pursuant to the income forecast method under sec_167 for purposes of calculating taxable_income the taxpayer only deducted percent of the film’s total depreciation consistent with the allocation required by former sec_114 the taxpayer did not deduct the film’s depreciation allocable to excluded eti ie the other percent of the film’s total depreciation pursuant to cbs corp the film’s depreciation_deductions allocable to excluded eti are not allowable for purposes of sec_1016 and therefore do not reduce the film’s unadjusted_basis rather the unadjusted_basis of the film is reduced only by percent of the film’s total depreciation pursuant to sec_167 the depreciation deduction under the income forecast method for the 10th taxable_year beginning after the taxable_year in which the property was placed_in_service shall be equal to the adjusted_basis of such property as of the posts-133386-15 beginning of such 10th taxable_year as a result the depreciation_deductions under the income forecast method that are allocable to exempt_foreign_trade_income under the fsc regime or excluded eti are recovered through depreciation_deductions for the 10th taxable_year beginning after the taxable_year in which the property was placed_in_service however if such taxable_year ends prior to the expiration of the transaction s that qualified for fsc or eti exclusion treatment as applicable the depreciation deduction for that final year is subject_to the fsc or eti exclusion provisions as applicable and as a result the depreciation deduction for that final year that is allocable to exempt_foreign_trade_income or excluded eti is not recovered until the property is disposed of under scenario the 10th taxable_year beginning after the taxable_year in which the film was placed_in_service ends prior to the expiration of the license of the motion picture film accordingly there is no opportunity to recover the depreciation_deductions allocable to excluded eti for that taxable_year through a depreciation deduction as a result the depreciation deduction for the 10th taxable_year beginning after the taxable_year in which the film was placed_in_service that is allocable to excluded eti is not recovered until the taxpayer disposes of the motion picture film example in the attachment illustrates the calculation of these annual depreciation_deductions issue sec_446 and sec_1_446-1 provide in general that a taxpayer who changes the method_of_accounting on the basis of which the taxpayer regularly computes its income in keeping its books shall before computing its taxable_income under the new method secure the consent of the commissioner of internal revenue sec_1_446-1 provides that a change in the method_of_accounting includes in relevant part a change in the treatment of any material_item used in the taxpayer’s overall plan of accounting sec_1_446-1 further provides that a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of a deduction in determining whether a taxpayer’s accounting practice for an item involves timing generally the relevant question is whether the practice permanently changes the amount of the taxpayer’s lifetime taxable_income if the practice does not permanently affect the taxpayer’s lifetime taxable_income but does or could change the taxable_year s in which the item is taken into account it involves timing and is therefore a method_of_accounting see sec_2 of revproc_2015_13 sec_1_446-1 provides that a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability such as errors in computation of the foreign_tax_credit net_operating_loss percentage_depletion or investment_credit posts-133386-15 a taxpayer recovers the unadjusted_basis of a depreciable or amortizable asset through depreciation or amortization deductions and if not fully depreciated or amortized upon the disposition of the asset under scenarios the taxpayer has a depreciable asset with an adjusted_basis remaining after the end of the asset’s recovery_period or useful_life this adjusted_basis is the amount of the asset’s total depreciation_deductions that were disallowed under former sec_114 or former sec_921 and under sec_265 the taxpayer currently recovers that adjusted_basis upon the disposition of the asset except for scenario the taxpayer can change to recover some of or all the asset’s adjusted_basis through depreciation_deductions and where the taxpayer can recover only some of the asset’s adjusted_basis through depreciation_deductions the taxpayer will recover the remaining adjusted_basis upon the disposition of the asset as a result the taxpayer’s lifetime taxable_income is not permanently affected and thus the taxpayer’s requested change is a change in method_of_accounting this change in method_of_accounting however is not described in the depreciation automatic changes listed in dollar_figure and dollar_figure of revproc_2015_14 or in dollar_figure and dollar_figure of the appendix of revproc_2011_14 2011_4_irb_330 the predecessor to revproc_2015_14 while dollar_figure of revproc_2015_14 ie designated automatic accounting_method change number covers changes in methods_of_accounting for depreciation it does not apply in scenarios because the taxpayer is not making a change in method_of_accounting under sec_1_446-1 instead the taxpayer is making a change in method_of_accounting under sec_1_446-1 further dollar_figure of revproc_2015_14 does not apply in scenario because the property is subject_to sec_167 sections a ii and c iv of revproc_2015_14 section dollar_figure of revproc_2015_14 ie designated automatic accounting_method change number does not apply in scenarios because the taxpayer has not disposed of the depreciable asset further dollar_figure of revproc_2015_14 does not apply in scenarios because the taxpayer did not claim less than the depreciation allowable for the asset sections a i and ii of revproc_2015_14 no other automatic method change in revproc_2015_14 or in the appendix of revproc_2011_14 describes the change in method_of_accounting being made by the taxpayer in scenarios summary scenario the taxpayer is requesting to change the subsidiary’s method to a permissible method_of_accounting and has to file a form_3115 under the non-automatic method change procedures in revproc_2015_13 scenario the taxpayer is requesting to change the subsidiary’s method to an impermissible method_of_accounting scenario the taxpayer is requesting to change the subsidiary’s method to a permissible method_of_accounting provided the depreciation deduction for the final year posts-133386-15 of the asset’s recovery_period that is allocable to exempt_foreign_trade_income is not recovered until the subsidiary disposes of the asset the taxpayer has to file a form_3115 under the non-automatic method change procedures in revproc_2015_13 scenario the taxpayer is requesting to change to a permissible method_of_accounting provided the depreciation deduction for the final year of the asset’s useful_life ie for purposes of sec_167 it is the 10th taxable_year beginning after the taxable_year in which the film was placed_in_service that is allocable to excluded eti is not recovered until the taxpayer disposes of the asset the taxpayer has to file a form_3115 under the non-automatic method change procedures in revproc_2015_13 case development hazards and other considerations an examining agent must consider two key factors in determining whether any depreciation or amortization deductions allocable to exempt_foreign_trade_income under former sec_921 or allocable to excluded eti under former sec_114 may be recovered before the disposition of the asset the first factor is whether the annual depreciation_deductions are determined by using the unadjusted_basis or adjusted_basis of the asset if the asset is depreciated under former sec_168 acrs we note that the annual depreciation_deductions are determined by using the unadjusted_basis of the asset pursuant to former sec_168 and f as applicable the second factor is whether the recovery_period or useful_life of the asset expired before or after the end of the transaction s that qualified for fsc or eti exclusion treatment as applicable in addition if the asset is depreciated under the income forecast method of sec_167 the examining agent must take into account the application of sec_167 moreover if the asset is depreciated under sec_167 and not under sec_167 or g sec_168 or former sec_168 the examining agent must ascertain that the taxpayer has not depreciated the asset below its salvage_value see sec_1_167_a_-1 and c an examining agent also should determine as a threshold matter if all of the requirements of the fsc regime or the eti exclusion provisions as applicable have been met including that the transaction was properly characterized as a lease or license rather than as a financing or a service that would not qualify for either fsc or eti exclusion treatment if the agent determines that the requirements were not met then the depreciation analysis would change and income adjustments may be appropriate this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions posts-133386-15 posts-133386-15 attachment examples for the four scenarios example -- scenario a calendar_year taxpayer qualified as a fsc placed a depreciable tangible asset with a basis of dollar_figure in service on date and leased it to an unrelated non-u s entity pursuant to a 4-year lease entered into on date and ended on date assume all requirements of the fsc regime have been met including that this transaction was properly characterized as a lease the taxpayer depreciated this asset under sec_168 by using a recovery_period of years the half- year convention and the straight_line method also assume that the taxable_year is a taxable_year of full months that the property remains in service through the end of that sec_168 does not apply and that the taxpayer did not use the optional depreciation tables pursuant to of revproc_1987_57 year unrecovered_basis depreciation_rate yearly depreciation taxable dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tax- exempt unrecovered_basis remaining in the asset dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the percentage changes from to when the fsc regime does not apply the fsc regime does not apply because the lease had expired on date posts-133386-15 example -- scenario the facts are the same as in example except that the taxpayer used the applicable optional depreciation table to determine the annual depreciation_deductions of the asset pursuant to of revproc_87_57 depreciation_rate yearly depreciation taxable tax- exempt unrecovered_basis remaining in the asset year unadjusted_basis dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the percentage changes from to when the fsc regime does not apply the fsc regime does not apply because the lease had expired on date posts-133386-15 example -- scenario the facts are the same as example except that the lease ended on date as a result asset a’s recovery_period ended prior to the expiration of the lease thus the fsc regime applies for all years of asset a’s recovery_period year unrecovered_basis depreciation_rate yearly depreciation taxable dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tax- exempt unrecovered_basis remaining in the asset dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure posts-133386-15 example -- scenario the taxpayer placed_in_service in a motion picture film and licensed it to an unrelated non-u s entity pursuant to a 15-year license entered into on the film’s placed-in-service date assume all requirements of the eti exclusion provisions of former sec_114 have been met including that this transaction was properly characterized as a license the taxpayer depreciated the film pursuant to the income forecast method in sec_167 assume that the yearly depreciation amount below is the amount of depreciation as determined under sec_167 the taxpayer only deducted percent of the film’s total depreciation subject_to the allocation required by former sec_114 the 10th taxable_year beginning after the taxable_year in which the film was placed_in_service as provided in sec_167 ended prior to the expiration of the license thus the eti exclusion provisions apply to all of these taxable years year unadjusted_basis yearly depreciation taxable tax-exempt adjusted_basis remaining in the asset dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure
